Error to the Supreme Court of Appeals of the State of Virginia. Argued January 17, 1921. Decided January 24, 1921. Per Curiam. Dismissed for want of jurisdiction upon authority of Murdock v. Memphis, 20 Wall. 590; Ross v. Oregon, 227 U. S. 150, 164; Southern Pacific Co. v. Schuyler, 227 U. S. 601, 610; Enterprise Irrigation District v. Farmers Mutual Canal Co., 243 U. S. 157, 164. Mr, David H. Leake and Mr. Walter Leake, for plaintiff *620in error, submitted. Mr. j. D. Hank, Jr., with whom Mr. John B. Saunders was on the brief, for defendant in error.